DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 4/06/21 has been entered.  Claims 1, 7, 11- 12 and 17 are amended.  Claim 3 is canceled.  Claims 1 and 5- 20 are pending and being addressed by this Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas M. Anderson on 5/07/21.
The application has been amended as follows: 
1.    (Currently Amended) A catheter assembly comprising:
a catheter shaft having a leading end and a trailing end and comprising a main lumen extending between the leading end and the trailing end; 
an expandable medical device positioned at the leading end of the catheter shaft; and 
steering lines configured to selectively bend the expandable medical device, each steering line begins near a distal end on an outer curve of the expandable medical the expandable medical device with each steering line continuing in a direction substantially parallel to a central axis of the expandable medical device toward a proximal end on the inner curve of the expandable medical device where each steering line circumferentially traverses the expandable medical device back to the outer curve. 
5.	(Cancelled).
9.    (Currently Amended) The catheter assembly of claim 1, further comprising a handle coupled to the catheter shaft, and the handle comprises one or more mechanisms configured to apply [[the]] tension to the steering lines to selectively bend the expandable medical device.
11.    (Currently Amended) A catheter assembly comprising:
a catheter shaft having a leading end and a trailing end and comprising a main lumen extending between the leading end and the trailing end;
an expandable medical device positioned at the leading end of the catheter shaft; steering lines configured to selectively bend the expandable medical device, each steering line begins near a distal end on an outer curve of the expandable medical device and terminates proximal thereto on an inner curve of the expandable medical device implant with each steering line continuing in a direction substantially parallel to a central axis of the expandable medical device toward a proximal end on the inner curve of the expandable medical device where each steering line circumferentially traverses the expandable medical device back to the outer curve; and 
a lock wire configured to releasably couple the steering lines to the expandable medical device.

arranging a catheter shaft carrying the expandable medical device at a treatment location, the catheter shaft having a leading end and a trailing end and comprising a main lumen extending between the leading end and the trailing end;
actuating steering lines to selectively bend the expandable medical device, each steering line begins near a distal end on an outer curve of the expandable medical device and terminates proximal thereto on an inner curve of the expandable medical device with each steering line continuing in a direction substantially parallel to a central axis of the expandable medical device toward a proximal end on the inner curve of the expandable medical device where each steering line circumferentially traverses the expandable medical device back to the outer curve; and 
deploying the expandable medical device at the treatment site.
Reasons for Allowance
Claims 1 and 6 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11 and 17, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, each steering line begins near a distal end on an outer curve of the expandable medical device and terminates proximal thereto on an inner curve of the expandable medical device with each steering line continuing in a direction substantially parallel to a central axis of the expandable medical device toward a proximal end on the inner curve of expandable the medical 
The closest prior art of record, Hartley et al. (US Pub. No. 2008/0294234 A1) discloses diameter reducing ties 22, 24 that progress circumferentially around the sides of the stent graft from one end to the other and are tied to the release wires 18 and 20 as shown in Figs. 1A- 1F, but the circumferential pattern does not teach or suggest each steering line begins near a distal end on an outer curve of the expandable medical device and terminates proximal thereto on an inner curve of the expandable medical device with each steering line continuing in a direction substantially parallel to a central axis of the expandable medical device toward a proximal end on the inner curve of the expandable medical device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                            

/WADE MILES/           Primary Examiner, Art Unit 3771